Ames, J.
The defendants are authorized and required by the St. of 1875, e. 193, § 1, to proceed to lay out and construct, or cause to be constructed, a substantial, convenient and safe highway and bridge, with suitable approaches thereto, across the Connecticut River, at Turner’s Falls, provided the expense of the same shall not exceed the sum of forty-two thousand dollars. In the next section of the act they are authorized to take and appropriate, for the purposes of said highway and bridge, the private property of any persons or corporations, whose damages for such taking are to be assessed according to the rules applicable in the case of highways. In the third section, it is provided that “ the expense of the construction of the aforesaid highway, bridge and approaches,” shall be paid in the first instance by the county of Franklin, and authority is given to the treasurer of that county to borrow money to an amount not exceeding the above named cum.
*89The plain meaning of these provisions is that the entire expense of the intended highway, bridge and suitable approaches is in no event to exceed the sum of forty-two thousand dollars. The expense incurred by the appropriation of private property to the purposes of the act is a part of the cost of the improvement. Damon v. Reading, 2 Gray, 274. As it is admitted in the answer that the entire cost of the improvement, including land damages, will exceed the limit prescribed by the statute, the defendants cannot proceed with the work without violating the terms of the authority under which they assume to act.

Decree for the plaintiff.